DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.
Application Status
Claim 1, 3-5, 16-22 and new claim 23-26 are under examination. 
Claim 9-11 are withdrawn from examination. 
Claim 1, 3-5 and 16-26 are rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-5 and 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation of “…obtaining an α-lactalbumin enriched whey protein extract by a process comprising…” steps (a) through (c) in lines 4-12, is confusing and not clear.  It is confusing as what Applicant intend the α-lactalbumin enriched whey protein extract derived from in or after the separating step. It is not clear what is the correlation of the precipitate and/or the soluble proteins to  the α-lactalbumin enriched whey protein extract in the process, hence the claim is indefinite. Claim 3-5 and 16-26 are also rejected since the claims are depended upon rejected claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5 and 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 6,312,755 B1) and in view of Applicant’s Admission to Prior Art (AAPA) and Kuwata et al. (EP 0443763 B1).
Regarding claim 1, 3, 4, 5, 16, 17, 18 and 26, Wu discloses a method of making precipitated proteins comprising α-lactalbumin enriched whey protein product (extract) to be formulated (adding) in food product, infant formula (synthetic nutritional composition) (‘755, col. 4, ln. 52-67). Wu discloses the food product are formulated in liquid form for oral dosage (‘755, col. 4, ln. 55-60). It was well known in the art to formulated infant formula with water as a liquid in order for an infant to consume as oral dosage. It would have been obvious to one of ordinary skill in the art to employ water in Wu’s food product, infant formula (synthetic nutritional composition) (‘755, col. 4, ln. 52-67) for delivery of oral consumption by an infant. 
Additionally, Wu discloses a method of making an α-lactalbumin enriched whey protein product (extract) (‘755, Abstract) comprising acidifying whey protein concentrate (first whey protein product) (‘755, col. 2, ln. 52-55; Example 1) to a pH adjustment of pH 4 or below (‘755, col. 4, ln. 9-15), which is in range with the cited range; concentrating until calcium to protein ration is less than about 0.001 (‘755, col. 4, ln. 18-23) and precipitating the α-lactalbumin enriched whey protein product (extract) by diluting retentate (second whey protein product), adjusting the pH in a range of 4 to 5 (‘755, col. 4, ln. 32), which is in range with the cited range, to form soluble proteins and precipitated proteins (‘755, col. 4, ln. 33-51) and separating the soluble proteins  from the precipitated proteins.  Wu’s α-lactalbumin enriched whey protein product (extract) is expected to have sphingomyelin as much Applicant’s Admission to Prior Art (AAPA) to Wu in instant specification (published specification, [0032]-[0034]); since the steps of making the α-lactalbumin enriched whey protein product (extract) and materials are the same as cited in the claims. With respect to claim 26, Applicant’s Admission to Prior Art (AAPA) to Wu in instant specification (published specification, [0032]-[0034]), discloses Wu’s process comprising the α-lactalbumin enriched whey protein product (extract) having the sphingomyelin concentration in a range of 1.1 to 1.8 per 100 per protein (AAPA, published specification, [0033]). 
Wu does not disclose an amount of the α-lactalbumin enriched whey protein product (extract) comprising the sphingomyelin in a range found in human breast milk. However, Kuwata et al. (Kuwata) discloses formulated milk comprising α-lactalbumin (‘763, pg. 6, ln. 40-42) for infants analogous to human milk (‘763, pg. 3, pg. 5, ln. 34-37). It would have been obvious to one of ordinary skill in the art to employ Kuwata’s teaching in Wu’s method to provide sufficient amount of α-lactalbumin enriched whey protein product (extract) comprising the sphingomyelin in human milk for known health benefits for infants. With respect to claim 4 and 5, Kuwata discloses 2.6 g/L of α-lactalbumin in human milk (763, pg. 3, Table). It would have been obvious to one of ordinary skill in the art to be motivated to use Kuwata’s range of α-lactalbumin in human milk in Wu’s method to provide sufficient amount of α-lactalbumin enriched whey protein product (extract) comprising the sphingomyelin in human milk for known health benefits for infants. 
Kuwata discloses 2.6 g/L (2600 mg/L) of α-lactalbumin in human milk (763, pg. 3, Table). It would have been obvious to one of ordinary skill in the art to be motivated to use Kuwata’s range of α-lactalbumin in human milk in Wu’s method to provide sufficient amount of α-lactalbumin enriched whey protein product (extract) comprising the sphingomyelin in human milk for known health benefits for infants. Additionally, Wu’s α-lactalbumin enriched whey protein product (extract) is expected to have sphingomyelin as much Applicant’s Admission to Prior Art (AAPA) to Wu in instant specification (published specification, [0032]-[0034]); since the steps of making the α-lactalbumin enriched whey protein product (extract) and materials are the same as cited in the claims.
With respect to claim 16, infant as taught by modified Wu encompasses the cited age of 6 to 12 months of age. With respect to claim 17, modified Wu does not disclose the cited range as cited in claim 17. However, it would have been obvious to adjust amounts of the α-lactalbumin enriched whey protein product (extract) as matter depended upon the age and weight of the infant to provide sufficient nutrition, absent a showing of unexpected results.
Regarding claim 19, modified Wu discloses the method comprising the whey (first whey protein product) is concentrated through ultrafiltration and diafiltration (‘755, col. 3, ln. 10-38)
Regarding claim 20, modified Wu discloses the method comprising the whey (first whey protein product) is concentrated through ultrafiltration (‘755, col. 3, ln. 10-38) using 10-100K molecular weight cut off membrane (‘755, col. 10, Claim 13), which is in range with the cited range. 
Regarding claim 21 and 22, modified Wu discloses the method comprising the soluble proteins by ultrafiltration using 5-50K molecular weight cut off molecular weight cut off membrane (‘755, col. 9, Claim 6), which is in range with the cited range. 
Regarding claim 23 and 24, modified Wu discloses the method comprising the acidifying whey protein concentrate (first whey protein product) (‘755, col. 2, ln. 52-55; Example 1) to the pH adjustment of about 3.5 (‘755, col. 3, ln. 50), which is in range with the cited range.
Regarding claim 25, modified Wu discloses the method comprising the acidifying whey protein concentrate (first whey protein product) with hydrochloric acid (‘755, col. 3, ln. 50-53). 

Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive. Wu discloses a method of making precipitated proteins comprising α-lactalbumin enriched whey protein product (extract) to be formulated (adding) in food product, infant formula (synthetic nutritional composition) (‘755, col. 4, ln. 52-67). Wu discloses the food product are formulated in liquid form for oral dosage (‘755, col. 4, ln. 55-60). It was well known in the art to formulated infant formula with water as a liquid in order for an infant to consume as oral dosage. It would have been obvious to one of ordinary skill in the art to employ water in Wu’s food product, infant formula (synthetic nutritional composition) (‘755, col. 4, ln. 52-67) for delivery of oral consumption by an infant. 
Additionally, Wu discloses a method of making an α-lactalbumin enriched whey protein product (extract) (‘755, Abstract) comprising acidifying whey protein concentrate (first whey protein product) (‘755, col. 2, ln. 52-55; Example 1) to a pH adjustment of pH 4 or below (‘755, col. 4, ln. 9-15), which is in range with the cited range; concentrating until calcium to protein ration is less than about 0.001 (‘755, col. 4, ln. 18-23) and precipitating the α-lactalbumin enriched whey protein product (extract) by diluting retentate (second whey protein product), adjusting the pH in a range of 4 to 5 (‘755, col. 4, ln. 32), which is in range with the cited range, to form soluble proteins and precipitated proteins (‘755, col. 4, ln. 33-51) and separating the soluble proteins  from the precipitated proteins.  
Wu’s α-lactalbumin enriched whey protein product (extract) is expected to have sphingomyelin as much Applicant’s Admission to Prior Art (AAPA) to Wu in instant specification (published specification, [0032]-[0034]); since the steps of making the α-lactalbumin enriched whey protein product (extract) and materials are the same as cited in the claims. With respect to claim 26, Applicant’s Admission to Prior Art (AAPA) to Wu in instant specification (published specification, [0032]-[0034]), discloses Wu’s process comprising the α-lactalbumin enriched whey protein product (extract) having the sphingomyelin concentration in a range of 1.1 to 1.8 per 100 per protein (AAPA, published specification, [0033]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792